Case 1:20-cv-07311-LAK Document 34 Filed 10/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

E. Jean Carroll

 

E. Jean Carroll

 

LAK

Plaintiff(s), Docket No: 4:20 Ey 07311 Mo)

-against- NOTICE OF PRO SE APPEARANCE

Donald J. Trump, in his personal capacity

 

Donald J. Trump, in his personal capacity

 

 

Defendant(s).

 

I hereby enter an appearance on my own behalf in this action and request:
(please check one option below)
[_] that all future correspondence be mailed to me at the address below, or

that all future correspondence be e-mailed to me at the e-mail address below. I have
completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.

; Plaintiff
Patel, Raj K C1 Defendant

 

Name (Last, First, Ml)

1239 Spring Lake Drive Brownsburg Indiana 46112

 

 

317-450-6651 rajp2010@gmail.com

10/27/20 /s/ Raj Patel

 

Date Signature
